                      CHRISTOPHER
      Case 1:19-cv-09273-VSB-SLC     J. BOWES
                                 Document       , E04/17/20
                                          17 Filed  SQ.     Page 1 of 1
                                54 Cobblestone Drive
                                 Shoreham, NY 11786
                                     Tel.(212)979-7575
                                     Fax (631) 929-1700
                                      cjbowes@gmail.com

                                                                  April 16, 2020
Via ECF
Hon. Sarah L. Cave
United States Magistrate Judge
United States Courthouse for the SDNY
500 Pearl Street
New York, NY 10007                                                Re:    Tineo v. Saul
                                                                  19 Civ. 9273 (VSB)(SLC)
Dear Judge Cave:

        I am writing to request a short extension of time, nunc pro tunc, in which to file
plaintiff's Motion for Judgment on the Pleadings. Plaintiff's papers were due to be filed
yesterday. This is plaintiff's third request for an extension of time.

         I have been unable to complete these papers for filing yesterday due to an unusual
amount of work and my difficulties keeping pace with working from home with my four children
at home. With the kind consent of opposing counsel, AUSA Mary Ellen Brennan, I
respectfully request a short two-day extension and ask that the Court endorse the following
revised schedule:

       April 17, 2020        Plaintiff's Motion for Judgment on the pleadings
       June 17, 2020         Defendant's Opposition/Cross-Motion
       July 8, 2020          Plaintiff's Reply

        Thank you for Your Honor's attention to this matter.

                                                           Very truly yours,

                                                           /s/ Christopher J. Bowes
                                                           Christopher J. Bowes, Esq

cc:    Mary Ellen Brennan, Esq.
       Attorney for Defendant

       David Kuznicki, Esq.                   Plaintiff's Letter-Motion for an extension of time, nunc pro
       Attorney for PLaintiff                 tunc, to file a motion for judgment on the pleadings (ECF No.
                                              16) is GRANTED. The parties' briefing schedule is amended
                                              as follows. Plaintiff's Motion for Judgment on the pleadings
                                              is due by Monday, April 20, 2020. Defendant's opposition/
                                              cross-motion is due by Monday, June 22, 2020. Plaintiff's
                                              reply is due by Monday, July 17, 2020.

                                              The Clerk of Court is respectfully directed to close ECF No. 16.

                                              SO-ORDERD 4/172020
